Citation Nr: 1534931	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  04-30 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 26, 2009, on an extraschedular basis.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1967 to November 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), which in part, denied entitlement to TDIU.

In October 2006 and September 2009, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common 
etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

VA policy is to grant TDIU, regardless of the percentages, when service connected disability actually renders a veteran unemployable.  38 C.F.R. § 4.16(b).  Where there is evidence that a veteran is unemployable by reason of service connected disability, but does not meet the percentage requirements, the Board is required to remand the claim, so that it can be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

The Veteran has a 100 percent combined evaluation for his service-connected disabilities, effective from January 26, 2009, and he has not argued that he is entitled to a TDIU after January 26, 2009.  Therefore, the issue of entitlement to a TDIU from January 26, 2009 is moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  However, the Veteran has reported that he has been unemployable due to his service-connected disabilities since July 21, 1992, when he was transferred from the temporary retirement list to the retired list in the U.S. Navy, due to physical service-connected disabilities.  See August 2003 statement from the Veteran and August 2004 VA Form 9.  However, in his August 2000 and June 2011 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in June 1997 as an appointment clerk at the US Naval Hospital in Guam, and he resigned from his job due to uncontrollable anger, uneasiness around people, physical disabilities, and hearing loss.

Evidence of record shows that the Veteran may have been unemployable due to his service-connected disabilities prior to January 26, 2009.  Specifically, a November 2000 VA audiological examination report includes a notation that the Veteran's service-connected bilateral sensorineural hearing loss disability reduced his chances of being employed.  In addition, a November 2000 Genitourinary VA examination report indicates that symptoms the Veteran had experienced from his service-connected urolithiasis since the 1980's could affect his ability to gain employment.

Prior to January 26, 2009, the Veteran was service-connected for bilateral hearing loss, rated as 0 percent disabling; tinnitus, rated as 10 percent disabling; degenerative disco spondylosis lumbosacral spine and an old healed fracture L1, with post-traumatic arthritis, evaluated as 30 percent disabling; coronary artery disease, evaluated as 10 percent disabling; ureterolithiasis, evaluated as noncompensably disabling; and disseminated coccidioidomycosis, evaluated as noncompensably disabling.  He had a combined disability rating of 10 percent from November 16, 1987, 30 percent from October 26, 2000, and 40 percent from December 8, 2000.  Therefore, he did not meet the schedular criteria for a TDIU at any time prior to January 26, 2009.  However, as noted above, total disability rating may still be assigned on an extraschedular basis, if the evidence shows that the Veteran was in fact unemployable due to service-connected disabilities under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The claim of entitlement to a TDIU for the period prior to January 26, 2009, should be referred to the Director of VA's Compensation and Pension Service or the Under Secretary for Benefits, for consideration, in accordance with 38 C.F.R. § 4.16(b) (2015).

3.  Readjudicate the remaining issue on appeal.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

